Citation Nr: 1519912	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for Meniere's syndrome, with hearing loss, tinnitus, and vertigo.

2.  Entitlement to service connection for a cervical and/or lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was originally granted service connection for a bilateral hearing loss disability and tinnitus, with a 10 percent evaluation for both conditions, in the July 2011 rating decision on appeal.   A July 2014 rating decision subsequently granted service connection for Meniere's syndrome, with hearing loss, tinnitus, and vertigo, with a 30 percent evaluation.

The Veteran testified before the undersigned Veteran's Law Judge at an October 2014 videoconference hearing.  A copy of the transcript is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Increased Rating for Meniere's Syndrome

The Veteran's most recent VA audiological examination was in March 2011, with an audiological consult in June 2012.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, including in his September 2013 Form 9 Substantive Appeal.  As a result, a new examination is warranted to determine the current severity of the Veteran's symptoms.  The Board acknowledges that a "Note" for Diagnostic Code 6205 instructs that Meniere's syndrome is to be evaluated under either the criteria for Diagnostic Code 6205 or by separate evaluations for vertigo, hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  Thus, the examination should address all potentially relevant symptoms.

Service Connection for Cervical/Lumbar Spine Condition

As a preliminary matter, at the October 2014 videoconference hearing the Veteran indicated that he began seeing a chiropractor for his claimed neck and back conditions approximately one month after separation from service.  The Veteran indicated that these records are available, and as a result, the Board finds that appropriate attempts should be made to obtain them.

The Veteran was afforded a July 2011 VA examination to determine the etiology of his claimed neck and back conditions.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of both the lumbar and cervical spines.  The examiner provided an opinion as to the etiology of each diagnosed condition.  However, the examiner did not specifically address private medical records which may be relevant.  Additionally, in light of the directive to obtain new private medical records which would indicate treatment for neck and back conditions dating back to the period immediately after service, the Board finds that a new VA opinion is warranted in order to specifically address any relevant private medical evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal.  This is to include records from his treating chiropractor dating back to approximately 1992, as identified at his October 2014 hearing.

Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA examination with an examiner, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to reassess the severity of the Veteran's service-connected Meniere's syndrome with hearing loss, tinnitus, and vertigo.

The claims file and any pertinent evidence in Virtual VA and VBMS should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  A notation to the effect that this record review took place should be included in the report of the examiner.

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected Meniere's syndrome with hearing loss, tinnitus, and vertigo, in accordance with 38 C.F.R. § 4.87 , Diagnostic Code 6205.
 
In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

3.  Return the claims file to the July 2011 VA examiner for an opinion as to the etiology of the Veteran's claimed neck and back conditions.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current neck and/or back disability.  Based on a review of the record, the examiner should:

(a)  Provide a diagnosis of any current neck and/or back disability.  In doing so, the examiner should address relevant VA treatment records, lay statements, and private treatment records, including the July 2011 VA examination.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neck and/or back disability is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address relevant VA treatment records, lay statements, and private treatment records, including the July 2011 VA examination.

The rationale for all opinions expressed must also be provided.  It is strongly urged that the examiner answer the questions posed above.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the requested records review and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




